PER CURIAM.
Michael Maraia appeals the trial court order denying his motion to compel disclosure of the state attorney’s files regarding his prosecution. Maraia concedes that he made no request for the files prior to filing the motion to compel. Chapter 119, Florida Statutes (1993), provides that public records shall be made available to any person who submits a request in accordance with the statutory requirements. Because Maraia did not submit a request to the custodian of these records before seeking judicial intervention, we affirm the trial court’s denial of the motion to compel.
CAMPBELL, A.C.J., and BLUE and FULMER, JJ., concur.